Citation Nr: 0702334	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-20 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a substantive appeal to a March 2002 rating decision, 
which declined to reopen claims of entitlement to service 
connection for ulcer disease and for spastic colitis, was 
timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to reopen claims of entitlement to service 
connection for ulcer disease and for spastic colitis. 

On appeal the veteran has raised a claim to reopen the issue 
of entitlement to service connection for left hand carpal 
tunnel syndrome.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In March 2002, the New York, New York, RO declined to 
reopen the veteran's claims of entitlement to service 
connection for ulcer disease and for spastic colitis.  In 
March 2002, notice was sent to the veteran.

2.  In May 2002, a notice of disagreement with respect to the 
March 2002 rating decision denying these issues was received 
from the veteran.

3.  On March 24, 2004, a statement of the case that addressed 
the March 2002 rating decision was mailed by the RO to the 
veteran.

4.  The veteran mailed a substantive appeal which complied 
with 38 C.F.R. § 20.202 (2006) to VA on July 13, 2004, and it 
was received on July 19, 2004.

5.  In November 2006 correspondence, the Board informed the 
veteran that a substantive appeal to the March 2002 rating 
decision was not timely filed.  

6.  The 60-day response period has expired, and to date VA 
has received no response from either the veteran or his 
representative.


CONCLUSION OF LAW

As the veteran did not file a substantive appeal  to the 
March 2002 rating decision which complied with 38 C.F.R. § 
20.202 (2006) within 60 days of VA's mailing a March 2004 
statement of the case, the Board lacks jurisdiction to review 
his appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.303, 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal."  
38 C.F.R. § 20.200.  The substantive appeal can be set forth 
on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or 
on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered 
timely, the substantive appeal must be filed within 60 days 
from the date that the AOJ mails the statement of the case 
(SOC) to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  

VA regulations provide that the period for filing a 
substantive appeal may be extended for good cause.  38 C.F.R. 
§ 20.303.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed. Reg. 15567 (1997).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the Board finds that the veteran did not 
timely file a substantive appeal, he was not granted an 
extension of time to file a substantive appeal, and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would extend the time 
for filing.  Specifically, the record shows that a March 2002 
rating decision declined to reopen claims of entitlement to 
service connection for ulcer disease and spastic colitis.  In 
March 2002, notice was sent to the veteran.  In May 2002, the 
veteran filed a timely notice of disagreement.  In March 
2004, the RO issued an SOC.  On July 13, 2004, i.e., more 
than 60 days after the issuance of the March 24, 2004 
statement of the case, the veteran mailed a VA Form 9.  This 
was received by VA on July 19, 2004.  Thus, no document was 
filed by the veteran with the RO that could act as a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302(b), 20.303, 
20.305.  

While the veteran filed a VA Form 9 in July 2004 disagreeing 
with the decision not to reopen the claims of entitlement to 
service connection for ulcer disease and for spastic colitis, 
this document cannot act as a timely substantive appeal 
because it was received by the RO after the date had passed 
for receipt of a timely substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302(b), 20.303, 20.305.  In November 2006 
correspondence, the Board informed the veteran that a 
substantive appeal to the March 2002 rating decision was not 
timely filed.  The 60-day response period has expired, and to 
date VA has received no response from either the veteran or 
his representative.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).
 
Further, while the veteran did request a hearing on April 12, 
2004, i.e., within the time period to perfect an appeal, that 
April 2004 document is not a substantive appeal.  It is not a 
substantive appeal because it failed to identify the issue 
being appealed, and failed to set out specific arguments 
relating to errors of fact or law made by the RO in the March 
2002 rating decision.  Proper completion and filing of the 
substantive appeal is a prerequisite to perfect the appeal.  
38 C.F.R. § 20.202 (2006).

Accordingly, since a timely substantive appeal was not filed 
by the veteran with regard to the March 2002 rating decision 
after the issuance of a statement of the case, there is no 
jurisdictionally viable appeal pending before the Board as 
regarding that claim.  Roy; Barnett v. Brown, 83 F.3d 1380, 
1388 (Fed. Cir. 1996).  (It is a well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised sua 
sponte by any party, at any stage in the proceedings, and, 
once apparent, must be adjudicated).  Therefore, the 
veteran's appeal must be denied.

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Board 
notes the above claim was denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board 
is entitled to go forward with adjudication of the veteran's 
claim regardless of whether or not the record showed he was 
provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Accordingly, further 
discussion of the VCAA is not warranted. 


ORDER

The Board lacks jurisdiction to review a March 2002 rating 
decision, denying claims to reopen the issue of entitlement 
to service connection for ulcer disease and for spastic 
colitis.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


